United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-2283
                         ___________________________

                               Israel Cuevas-Alarcon

                             lllllllllllllllllllllPetitioner

                                           v.

                                 Loretta E. Lynch1

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                              DHS Homeland Security
                                   ____________

                             Submitted: June 29, 2015
                                Filed: July 2, 2015
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.




      1
       Loretta E. Lynch has been appointed to serve as Attorney General of the
United States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
       Israel Cuevas-Alarcon petitions for review of an order issued by the
Department of Homeland Security reinstating a prior removal order against him. For
reversal, Cuevas-Alarcon argues that the reinstatement violates due process because
the underlying removal order is legally deficient. This challenge is not properly
before us: the prior removal order “is not subject to being reopened or reviewed,” see
8 U.S.C. § 1231(a)(5), and Cuevas-Alarcon has not raised any colorable
constitutional or legal claim appropriate for appellate review, see Molina Jerez v.
Holder, 625 F.3d 1058, 1062, 1067-68 (8th Cir. 2010) (describing limited appellate
jurisdiction to review reinstatement order; mere recitation of constitutional or legal
terms is insufficient to invoke jurisdiction).

      Accordingly, the petition is denied. See 8th Cir. R. 47B.
                      ______________________________




                                         -2-